J-S76007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LAMONT LORRICK

                            Appellant                 No. 3124 EDA 2015


         Appeal from the Judgment of Sentence Entered April 20, 2015
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-5-CR-0008869-2013


BEFORE: STABILE, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                        FILED DECEMBER 22, 2016

        Appellant, Lamont Lorrick, appeals from the April 20, 2015 judgment

of sentence imposing concurrent sentences of four to eight years of

incarceration for possession with intent to deliver a controlled substance,

conspiracy, and unlawful possession of a firearm.1 We affirm.

        The trial court, sitting as fact finder, found Appellant guilty of the

aforementioned offenses and several related offenses2 at the conclusion of a

March 3, 2015 trial. The trial court summarized the pertinent facts, which

are not in dispute:
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. §§ 903 and 6105, respectively.
2
    The trial court imposed no further punishment for the related offenses.
J-S76007-16


            On April 2, 2013, Philadelphia Police Officer Joseph
     McCook, assigned to the Narcotics [Field] Unit, along with Police
     Officer [William] Beck, went to the 2600 block of North 8 th Street
     in Philadelphia and met with a confidential informant (hereinafter
     “CI”). During the meeting, Officer Beck searched the CI and
     after ascertaining that he did not have money or contraband in
     his possession, gave the CI pre-recorded ‘buy’ money. The CI
     then walked to the east side of the 2600 block of North 8th Street
     where approached a Hispanic male named Raphael Rondon
     Rivera who engaged him in a brief conversation. Rivera then
     accepted the buy money from the CI and walked to the west side
     of North 8th Street where he approached Appellant, who was
     standing in front of 2636 North 8th Street. Rivera handed
     Appellant the buy money. Appellant entered of [sic] 2636 North
     8th Street for a short time and thereafter emerged handing a
     small bundle to Rivera who then walked back to the CI and
     handed him the bundle. Once the CI retrieved the bundle, he
     returned to Officer McCook and handed him the bundle. The
     bundle contained what later testing revealed to be marijuana.

           Officer McCook returned to the area on April 9, 2013, and
     again met a CI. As was the case on April 2, 2013, the CI was
     searched and given $20.00 in buy money which he handed to
     Rivera who gave it to Appellant who then retrieved a small
     object from inside of 2636 North 8th Street that was transferred
     to Rondon and then the CI. The CI surrendered the object to
     Officer McCook and he determined that it contained marijuana.

            As a result of the CI’s buy, Officer McCook obtained a
     search warrant for 2636 North 8th Street, which was executed on
     April 12, 2013, by Officer McCook and other officers. Inside the
     residence police encountered Appellant, co-defendant Stanley
     Harrison, and a third male sitting around a table in the dining
     room eating chicken. On the table, police discovered a scale,
     two large bags filled with marijuana, and a jar of codeine syrup
     all of which was seized. From inside a clothes dryer situated
     about six feet from where the men were seated, police seized
     four bags of marijuana and a nine millimeter handgun that was
     under the bags of marijuana and from the second floor a digital
     scale.

           Philadelphia Police Officer Bill Bolds participated in the
     execution of the search warrant and placed Appellant under
     arrest. Incident to that arrest, Officer Bolds seized $842.00 in


                                    -2-
J-S76007-16


      U.S. currency from Appellant. The money, along with the items
      described above were placed on property receipts.

Trial Court Opinion, 1/21/16, at 2-3 (record citations omitted).

      After sentencing, Appellant filed a timely post-sentence motion that

was denied by operation of law on August 31, 2015.         This timely appeal

followed. Appellant raises two issues for our review:

            1. Was the evidence presented at trial by the
               Commonwealth insufficient to sustain [Appellant’s]
               conviction for criminal conspiracy?

            2. Was the evidence insufficient to sustain a conviction for
               possession of the firearm found in the dryer of a
               residence sustain [sic] [Appellant’s] conviction [for
               unlawful possession of a firearm and possession of an
               instrument of crime]?

Appellant’s Brief at 4.

      The applicable standard of review is well-settled:

            When evaluating a sufficiency claim, our standard is
      whether, viewing all the evidence and reasonable inferences in
      the light most favorable to the Commonwealth, the factfinder
      reasonably could have determined that each element of the
      crime was established beyond a reasonable doubt. This Court
      considers all the evidence admitted, without regard to any claim
      that some of the evidence was wrongly allowed. We do not
      weigh the evidence or make credibility determinations.
      Moreover, any doubts concerning a defendant's guilt were to be
      resolved by the factfinder unless the evidence was so weak and
      inconclusive that no probability of fact could be drawn from that
      evidence.

Commonwealth v. Kane, 10 A.3d 327, 332 (Pa. Super. 2010), appeal

denied, 29 A.3d 796 (Pa. 2011).




                                     -3-
J-S76007-16


      Appellant first challenges the sufficiency of the evidence in support of

his conspiracy conviction.      The Pennsylvania Crimes Code defines criminal

conspiracy as follows:

            (a) Definition of conspiracy.--A person is guilty of
      conspiracy with another person or persons to commit a crime if
      with the intent of promoting or facilitating its commission he:

            (1) agrees with such other person or persons that they or
      one or more of them will engage in conduct which constitutes
      such crime or an attempt or solicitation to commit such crime; or

             (2) agrees to aid such other person or persons in the
      planning or commission of such crime or of an attempt or
      solicitation to commit such crime.

18 Pa.C.S.A. § 903(a).          Appellant argues the Commonwealth failed to

produce sufficient evidence that he entered a criminal conspiracy with

anybody.    After thorough review, we have concluded that the trial court

accurately addressed this issue in its January 21, 2016 opinion.           In

particular, we note that the record plainly evidences conspiratorial conduct

between Appellant and Rivera. We reject Appellant’s argument on the basis

of the trial court’s opinion.

      Next, Appellant argues the Commonwealth did not produce sufficient

evidence of Appellant’s constructive possession of the firearm police seized

from inside the clothes dryer.

             Constructive possession is a legal fiction, a pragmatic
      construct to deal with the realities of criminal law enforcement.
      Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.
      We have defined constructive possession as conscious dominion.
      We subsequently defined conscious dominion as the power to


                                       -4-
J-S76007-16


      control the contraband and the intent to exercise that control. To
      aid application, we have held that constructive possession may
      be established by the totality of the circumstances.

Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013), appeal

denied, 78 A.3d 1090 (Pa. 2013). “Additionally, it is possible for two people

to have joint constructive possession of an item of contraband.”           Id.

Appellant argues the Commonwealth produced insufficient evidence tying

him to the house police searched. Appellant also argues the Commonwealth

produced insufficient evidence of constructive possession given the presence

of other persons when police seized the gun.      Once again, after thorough

review, we conclude that the trial court’s opinion accurately applied the law

to the facts. We note that police observed Appellant selling drugs out of the

house in question on several occasions, and more than one person can have

constructive possession of an unlawful item. We reject Appellant’s argument

on the basis of the trial court’s January 21, 2016 opinion.

      In summary, we affirm the judgment of sentence for the reasons set

forth on pages 5 to 8 of the trial court’s January 21, 2016 opinion. We direct

that a copy of the trial court’s opinion be filed along with this memorandum.

      Judgment of sentence affirmed.




                                     -5-
J-S76007-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2016




                          -6-